ORDER BARRING PRO SE FILINGS
PER CURIAM.
Michael White, DOC Inmate No. 286802, appealed the trial court’s order striking his rule 3.800(a) motion challenging his designation as a habitual felony offender in Duval County Case No. 91-1203CF.* We affirmed the order, see White v. State, 100 So.3d 684 (Fla. 1st DCA 2012), and directed Mr. White to show cause why he should not be sanctioned for his abuse of the appellate process. The order to show cause explained:
This court’s records reflect that this is the eleventh appeal or petition filed by Appellant relating to his conviction and sentence in Duval County Circuit Court Case No. 91-1203CF. See 1st DCA Case Nos. 92-2261, 96-2338, 98-539, 99-4090, 00-2921, 04-3642, 06-1450, 06-1659, 07-3046,11^4993,12-3506. Appellant has not obtained any relief in these cases.
Appellant has been barred by the trial court from filing additional pro se motions due to his repeated frivolous filings in that court, and that sanction was affirmed by this court. The current appeal seeks review of an order striking a rule 3.800(a) motion that was filed in violation of the order barring further pro se filings and that raised an issue that was previously rejected by the trial court and affirmed on appeal. Thus, this appeal is frivolous.
Accordingly, pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), Appellant is directed to show cause within 20 days of the date of this order why he should not be barred from further pro se filings in this court related to Duval County Circuit Court Case No. 91-1203CF and why this matter should not be referred to the Department of Corrections for disciplinary action pursuant to sections 944.279 and 944.28, Florida Statutes.
The response filed by Mr. White rear-gues the frivolous points made in his initial brief and does not provide any justification for his continued abuse of the appellate process through his frivolous challenges to his now 20-year old judgment and sentence. Accordingly, we conclude that sanctions against Mr. White are warranted, and we direct the Clerk of this court not to accept any pleadings, petitions, motions, documents, or other filings submitted by Mr. White relating to Duval County Case No. 91-1203CF unless such filings are signed by a member in good standing of The Florida Bar. Additionally, we find this appeal to be frivolous and direct the Clerk to forward a certified copy of this opinion to the Department of Corrections for appropriate disciplinary action against *1129Mr. White under sections 944.279 and 944.28, Florida Statutes.
IT IS SO ORDERED.
LEWIS, WETHERELL, and MAKAR, JJ., concur.

 The judgment and sentence became final on January 9, 1992, when the direct appeal was voluntarily dismissed. See Case No. 1D91-1702.